Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered. 
Response to argument
Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth et al (US 20170150147 A1) in view of KONDO (EP 0926898 A1).
              Regarding claim 1, Forsyth discloses a method [e.g. FIG. 1 and 5] comprising, by a computing device [e.g. processor]: receiving a pixel array [e.g. FIG. 5; image data block] comprising a plurality of components, [e.g. FIG. 3; Red, Blue and Green sub-pixels] wherein each of the plurality of components is a color component [RGB] or an opacity component; compressing a component of the plurality of components in the pixel array by [e.g. FIG. 4-5; compressing steps for Green value], for each pixel block in a plurality of pixel blocks [image data is divided into one or more image data blocks]: accessing pixel values of the component associated with pixels in the pixel block [e.g. FIG. 4; RGB values]; determining a range of the pixel values [e.g. image component with largest value and smallest value] of the component and an endpoint pixel value [e.g. FIG. 4; [0041]; color component with a largest value and smallest value] in the range; and generating, for each of the pixel values of the component in the pixel block, an encoded value [e. g .FIG. 4; compressed values].
           Forsyth fails to explicitly disclose the details of the range and generating encoded values.
           However, KONDO teaches the well-known concept of selecting, based on a magnitude of the range [e.g. FIG. 2 DR] of the pixel values of the component [e.g. pixel value] within the pixel block [e.g. FIG. 2-3; [0064]; 16 pixels forming a block], a bit width [e.g. [0064-0068]; K] for representing values within the magnitude; and generating, for each of the pixel values of the component in the pixel block [e.g. pixels in a block], an encoded value [e.g. compressed values] having the selected bit width [e.g. the number of bits K], wherein the encoded value represents a difference between the endpoint pixel value and the pixel value [e.g. FIG. 2-3;  subtracting the minimum value MIN from each pixel value in the block then quantizing process].
               It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image compression system disclosed by Forsyth to exploit the well-known image processing technique taught by KONDO as above, in order to provide efficient video processing method [See KONDO; abstract].
              Regarding claim 2, Forsyth and KONDO further disclose determining quantization levels corresponding to different values [e.g. Forsyth: FIG. 4-5; 560-570; KONDO: FIG. 2-3] within the range of the pixel values of the component; and selecting a quantization level from the quantization levels [Forsyth: 4-bits quantization table maps values into 16 levels; KONDO: FIG. 2-3] for each of the pixel values of the component in the pixel block [e.g. Forsyth: FIG. 3-5; KONDO: FIG. 2-3]; wherein the bit width is selected further based on the quantization levels; wherein the encoded value for each of the pixel values of the component in the pixel block is generated based on the respective selected quantization level for the pixel value [e.g. Forsyth: FIG. 4-5; 570-590; compressed difference value for Green component; KONDO: FIG. 2-3; [0064-0068 and 0070]].
              Regarding claim 3, Forsyth and KONDO further disclose a number of quantization levels [e.g. 4bit quantization table has 16 levels] corresponding to the different values within the range of the pixel values is less than a number of the different values [the range is between 0 and 255] within the range of the pixel values.  
              Regarding claim 4, Forsyth and KONDO further disclose each of the quantization levels are associated with a scale corresponding to a number of different values associated with the quantization level [e.g. FIG. 4-5; [0045-0046]; KONDO: FIG. 2-3; [0064-0068 and 0070]].  
              Regarding claim 5, Forsyth and KONDO further disclose determining the quantization levels corresponding to the different values within the range of the pixel values is based on a variance of the pixel values associated with the pixels in the pixel block [e.g. FIG. 4B and 5B]; KONDO: FIG. 2-3; [0064-0068 and 0070]].  
              Regarding claim 7, Forsyth and KONDO further disclose decompressing of the component of the plurality of components in the pixel array by, for each pixel block in the plurality of pixel blocks [e.g. FIG. 6A; 610; KONDO: FIG. 2-3; [0064-0068 and 0070]]: decoding the pixel values of the component associated with the pixels in the pixel block using the respective selected quantization levels and the endpoint pixel value [e.g. FIG. 6; decompress the compressed value to generate image data block; KONDO: FIG. 2-3; [0064-0068 and 0070]].
	Regarding claim 8-12 and 14, this is a system that includes same limitation as in claim 1-5 and 7 respectively above, the rejection of which are incorporated herein.
	Regarding claim 15-19, this is a system that includes same limitation as in claim 1-5 respectively above, the rejection of which are incorporated herein.   
Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth et al (US 20170150147 A1) in view of KONDO (EP 0926898 A1) and FUCHIE et al (US 20190281267 A1).
              Regarding claim 6, 13, and 20, Forsyth further discloses determining the quantization levels corresponding to the different values within the range of the pixel values [e.g. FIG. 3-5], but Forsyth fails to explicitly disclose the detail of determining the quantization levels.
               However, FUCHIE teaches the well-known concept of determining the quantization levels [e.g. quantization step] is based on a target compression ratio for each pixel block in the plurality of pixel blocks [e.g. FIG. 8; a quantization step decided such that a required compression ratio is achieved].  
               It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the image compression system disclosed by Forsyth to exploit the well-known image processing technique taught by KONDO and the well-known determining quantization parameter technique taught by FUCHIE as above, in order to provide efficient video processing method [See KONDO; abstract] and satisfactory image quality [See FUCHIE; [0324]].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al (US 20090092324 A1).
Kuppens et al (US 20070116114 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483